Citation Nr: 0723132	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Whether the regional office rating decision of May 1, 1987, 
was clearly and unmistakably erroneous.

REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active service from September 1960 to May 
1962.



FINDINGS OF FACT

1.  Service connection for an acquired back disorder was 
denied by the Board of Veterans' Appeals in a decision dated 
October 29, 1986.

2.  Service connection for degenerative disc disease of the 
lumbosacral spine with degenerative hyperostosis of the left 
facet joint was granted by the RO in a rating decision dated 
August 11, 2003.

3.  The effective date of the grant of service connection was 
August 27, 2001.


CONCLUSION OF LAW

The May 1, 1987, decision of the RO to deny service 
connection for a back disorder was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.500 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision of October 1986, the Board acknowledged that 
the veteran reported and was seen for low back symptomatology 
on multiple occasions during her period of active service.  
In addition, the Board specifically noted that the service 
medical records referred "to a fall while on kitchen police 
duties."  Despite the documented reports of low back 
problems during service, the Board essentially relied on the 
absence of any finding of a back abnormality on the 
separation examination and the findings of a congenital 
vertebral abnormality during service to conclude that service 
connection was not warranted.  The Board concluded that her 
preexisting back disorder had not been aggravated by service 
and that an acquired back disorder was not incurred in 
service.


In April 1987, a statement was received from a service 
associate of the veteran which declared that the veteran had 
had a back injury during service while performing KP duties 
which resulted in her being hospitalized and placed in 
traction.   The RO did not dispute the service associate's 
recitation of the foregoing but emphasized that this was a 
fact that had been "previously established."  Accordingly, 
the RO refused to reopen the veteran's application.

The RO's obligation at that time was to determine whether the 
associate's
statement was new and material. 38 C.F.R. § 19.194 (1986).   
Its decision was that the declaration was a restatement of a 
fact that already had been known and did not go to the 
question of aggravation.  The issue whether the veteran had 
traumatic injury and other back symptoms during service was 
recognized in the Board's decision.  The RO's conclusion that 
the record was essentially unchanged
from that which was before the Board represented sound 
analysis.

It is crucial to point out that the question on appeal is 
whether the RO's decision  of May 1, 1987, was intrinsically 
flawed.  This present decision does not turn on the 
correctness of the 1986 Board decision including whether the 
law on the subject of aggravation aggravation was adequately 
addressed or applied.  Should the veteran wish to challenge 
the legal adequacy of the decision of October 29, 1986, the 
provisions of 38 U.S.C.A. § 7103 or 38 U.S.C.A. § 7111 offer 
a mechanism to do so.
 

ORDER

The decision of the regional office of May 1, 1987, has not 
been shown to contain clear and unmistakable error, and the 
appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


